DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                   BERNY MANUEL McCLELLAN,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D20-317



                         September 15, 2021

Appeal from the Circuit Court for Lee County; J. Frank Porter,
Judge.

Howard L. Dimmig, II, Public Defender, and Nicholas Martino,
Special Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and C. Suzanne
Bechard, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, CASANUEVA, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.